                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

CLIFF W. DARNELL,
MARY B. DARNELL, and
EMILY J. DARNELL,
     Plaintiffs,

v.                                                          No. 1:21-cv-00125-SCY-JHR

ZIA TRUST, INC. and
DARRYL W. MILLET,
     Defendants.


                        RESPONSE TO ORDER TO SHOW CAUSE

       Plaintiffs Cliff W. Darnell and Mary B. Darnell, for their Response to the Court's sua

sponte 2/29/21 Order to Show Cause [Doc. 4], state as follows:

       As the Court has pointed out, under 28 U.S.C. § 1332(a)(1) subject-matter jurisdiction

requires: (i) complete diversity among the parties; and (ii) that the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs. The amount in controversy is not at

issue. The Complaint filed in this matter included three plaintiffs, one of whom - Emily Darnell

- was listed as a resident of New Mexico.

       "The general rule is that federal courts assess subject-matter jurisdiction when a

complaint is filed, or at the time of removal to federal court when a case is originally filed in

state court. See, e.g., Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)." Firebird Structures v.

United Broth. of Carpenters, 252 F.Supp. 3d 1132 (D.N.M. 2017).            "A district court may

properly exercise jurisdiction based on a jurisdiction-curing event that occurred after filing, but

before the entry of final judgment. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 73 (1996)." Id.

       Plaintiff Emily J. Darnell has filed a Notice of Dismissal [Doc. 5], which removes the

sole Plaintiff with residency in New Mexico. Complete diversity exists based upon the dismissal

                                                1
of Emily Darnell's claims. The jurisdictional defect is thus cured and the Court may properly

exercise jurisdiction based upon the jurisdiction-curing event. It is in the best interest of Judicial

Economy, as well as the remaining Plaintiffs, for the case to continue. Defendants are not

prejudiced by dismissal of the claims brought by Emily Darnell.



       WHEREFORE, because complete diversity exists, the Court has subject-matter

jurisdiction, and Plaintiffs respectfully request the Court not dismiss this action as set forth in the

Court's Order to Show Cause.

                                                       Respectfully Submitted,
                                                       Lakins Law Firm, P.C.


                                                       _______________________
                                                       Charles N. Lakins, Esq.
                                                       PO Box 91357
                                                       Albuquerque, NM 87199
                                                       (505) 404-9377


                                 CERTIFICATE OF SERVICE

       I, Charles N. Lakins, do hereby certify that on 3/8/2021, this Response will be served
upon all Parties, contemporaneously with the Summons and Complaint filed in this matter.

_______________________
Charles N. Lakins, Esq.




                                                  2
